internal_revenue_service number release date index number ------------------------------ ----------------------------- ---------------------------- ---------------------------------------- ------------------------------------ in re -------------------------- ------------------------ - department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-103607-03 date date settlor ----------------- date ---------------------- trust ------------------------------------------------------------------------------------------------- legend son --------------------- son ---------------- son --------------------- son ------------------ trust ------------------------------- ------------------------------------------------------------------------------------------------------- --------------------------------------------- --------------------------------------------- --------------------------------------------- -------------------------------------------- bank ---------------------------- year ------- year ------- grandchild -------------------------- grandchild ------------------------ grandchild ------------------------ trust ------------------------------- trust ----------------------------- trust -------------------------- this is in response to a letter dated date and subsequent the facts submitted and representations made are as follows on date settlor date --------------------------- date -------------------------- state ------------------- statute --------------------------------------------- plr-103607-03 dear ------------------- correspondence requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of the proposed division of a_trust facts executed an irrevocable_trust agreement trust creating four separate equal trusts trust trust trust and trust one for the benefit of each of settlor’s children son son son and son respectively under sec_1 of the distributive provisions of trust until a child of settlor reaches age or dies earlier the net_income of the child’s trust will be accumulated unless the corporate trustee deems it requisite or desirable that any part of that income be used to meet the reasonable needs of the child under sec_1 when the child reaches age the previously accumulated income will be added to principal and the current net_income of the child’s trust will be paid to the child for life under sec_1 of the distributive provisions upon the death of the child any amount of the net_income of the child’s trust as the corporate trustee will from time to time deem requisite or desirable will be paid to the deceased child’s living issue per stirpes until the trust terminates under sec_2 of the distributive provisions or the death of the last survivor of those issue before that termination under sec_1 of the distributive provisions upon the death of the child without any then living issue or if the child leaves issue upon the death of the last survivor of those issue before termination of the trust all of the then remaining assets of the trust will inure to the benefit of i settlor’s then living issue per stirpes or if none ii those then living among the three named daughters of settlor’s spouse or the then living issue per stirpes of a deceased daughter or if none iii the then living issue per stirpes of settlor’s named brother or if none iv a specified college or its successor for a specified use or if not then in existence v a specified university distribute principal to the current income_beneficiary of any trust created under trust if in its sole judgment the corporate trustee determines that the available net_income from that beneficiary’s trust plus income other than capital_gains readily available to that under sec_1 of the distributive provisions the corporate trustee may bank is named as the corporate trustee settlor was named as the individual under sec_2 of the distributive provisions unless sooner terminated under plr-103607-03 person from other sources is not sufficient to meet the reasonable needs of that beneficiary in that beneficiary’s station in life the above provisions each trust must terminate upon the expiration of the period years after the death of the last survivor among settlor and the individual beneficiaries named or provided for under sec_1 who were alive when trust was executed upon that termination the then remaining assets of each trust will be distributed to i settlor’s then living issue per stirpes or if none ii those then living among the three named daughter’s of settlor’s spouse or the then living issue per stirpes of a deceased daughter or if none iii the then living issue per stirpes of settlor’s named brother or if none iv a specified college or its successor for a specified use or if not then in existence v a specified university upon ultimate termination of trust the assets in each son’s trust will be distributed among that son’s then living issue per stirpes without being pooled and redivided among all of settlor’s issue trustee with four individuals named as his successors in addition each son of settlor may qualify as a successor individual trustee upon reaching age among its powers the corporate trustee is authorized to divide or allot all or any portion of the assets of the trusts in accordance with the terms of trust in_kind or in money or partly in_kind and partly in money grandchild grandchild and grandchild separate trusts one for each of grandchild grandchild and grandchild the assets of trust will be distributed equally among the three successor separate trusts on a pro_rata basis unless on the date of division trust has outstanding loans to any among grandchild grandchild and grandchild any such loan will be allocated to the separate trust created for the grandchild who borrowed money from trust with a corresponding cash allocation to the other separate trusts to ensure that each trust receives an equal share of the trust assets taxpayer_identification_number and will be administered under the terms of trust except that each of the successor trusts will be held for the benefit of a different beneficiary and that beneficiary’s issue if any of settlor’s descendants for whom a separate successor trust has been established dies without issue before the termination_date of trust the assets of that descendant’s separate trust will be apportioned per stirpes among the then living issue of the deceased descendant’s nearest lineal ancestor who has living issue and who is a lineal descendant of settlor under the proposed division each of the successor trusts will apply for its own settlor died in year son died in year survived by his three children the trustees of trust for son plan to divide trust equally into three we have been asked to rule as follows on date the trustees of trusts submitted a petition to the local court the proposed division of trust will not constitute a sale or other taxable no additions actual or constructive were made to trust trust trust and upon the termination_date of trust the separate trusts for settlor’s descendants plr-103607-03 will not be pooled with each other but will be distributed to the individual beneficiaries then eligible to receive income from such trusts in proportion to those income interests seeking judicial confirmation that the corporate trustee in its sole discretion is authorized to divide trust trust and trust under state statute and seeking judicial approval of the proposed division of trust on date the local court issued the requested ruling conditioned upon the trustees’ receipt of a favorable ruling from the internal_revenue_service trust after date disposition of the assets of trust or of the successor trusts under sec_1001 beneficiaries of trust or of the successor trusts that is subject_to gift_tax under sec_2501 considered to have been created and to have become irrevocable before date and will be exempt from generation-skipping_transfer_tax under chapter trust and trust after the death of the son of settlor for whom such trust is held will not constitute a taxable disposition of the assets of those trusts for purposes of sec_1001 trust and trust after the death of the son of settlor for whom such trust is held will not result in a transfer by any of the beneficiaries of those trusts that is subject_to gift_tax under sec_2501 confirmation trust trust and trust continue to be exempt from generation- skipping transfer_tax under chapter ruling_request the judicial confirmation of the corporate trustee’s power to divide trust the judicial confirmation of the corporate trustee’s power to divide trust the proposed division of trust will not result in a transfer by any of the after the proposed division of trust the three successor trusts will be after the issuance of the date court order containing the judicial plr-103607-03 more separate trusts if state statute provides that trustees have the power to divide a_trust into two or i the new trusts so created are not inconsistent with the terms of the governing instrument and ii the terms of the new trusts provide in aggregate for the same succession of interests and beneficiaries as are provided in the original trust funding of the new trusts created pursuant to the authority granted under this subdivision must either i be carried out by pro_rata allocation of the assets of the original trust ii be based upon the fair_market_value of the assets at the date of division or iii be carried out in a manner fairly reflecting the net appreciation or depreciation of the trust assets measured from the valuation_date to the date of division sec_1001 provides that the amount_realized from the sale or other sec_1001 provides that the gain from the sale_or_other_disposition of sec_1001 provides that except as otherwise provided in subtitle a the sec_61 of the internal_revenue_code provides that gross_income means all income from whatever source derived sec_61 provides that gross_income includes gains derived from dealings in property property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized disposition of property shall be the sum of any money received plus the fair_market_value of the property received entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained mutual agreement requested that the trustee distribute all of the trust corpus consisting of notes to one of the beneficiaries and all of the trust corpus consisting of common_stock to the other beneficiary the trust instrument as well as local law was silent regarding whether the trustee had the authority to make such a non-pro rata distribution_of_property in_kind because the trustee was not specifically authorized to make an allocation of specific property in_kind the beneficiaries were treated as having an absolute right to a ratable in_kind distribution revrul_69_486 treated the beneficiaries revrul_69_486 1969_2_cb_159 involved two beneficiaries of a_trust who by the division of trust is distinguishable from revrul_69_486 because the rather than assessing tax_liability on the basis of annual fluctuations in the value plr-103607-03 as receiving the notes and common_stock pro_rata followed by an exchange between the beneficiaries giving all of the common_stock to one and all of the notes to the other since in substance an exchange between the beneficiaries was deemed to occur revrul_69_486 held that the beneficiaries recognized gain under sec_1001 and sec_1002 trustees are authorized to make pro_rata and non-pro rata distributions of trust property under the trust instrument and under local law thus the beneficiaries of the trust are not required to receive pro_rata distributions for each asset of the trust because the trustees of the trust have the authority to make non-pro rata distributions based on fair market values the proposed division of trust into separate trusts will not be treated as pro_rata distributions followed by an exchange of assets among the beneficiaries of the trust with respect to the non-pro rata distribution_of_property interests in this regard see also revrul_83_61 1983_1_cb_78 of a taxpayer's property_tax consequences of a gain_or_loss in property value are deferred until the taxpayer realizes the gain_or_loss 252_us_189 holding a pro_rata stock_dividend merely reflected the increased worth of the taxpayer's stock and the taxpayer realizes increased worth of property only by receiving something of exchangeable value proceeding from the property court addressed whether a sale_or_exchange has taken place that results in a realization of gain_or_loss under sec_1001 the court stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different consequently the court held that an exchange of mortgages constituted a realization event under sec_1001 because the exchanged interests - loans that were made to different obligors and secured_by different homes - embodied legally distinct entitlements trusts would be identical to those of the original trust the beneficiaries of each successor trust would have the same property interests and legal entitlements as they had under trust accordingly it is consistent with the holding in cottage savings to find that the beneficiaries' interests after the proposed distribution of trust corpus into successor trusts will not differ materially from the beneficiaries' interests under trust thus the division of trust into successor trusts will not be a sale exchange or other_disposition of property of trust that gives rise to a realization of income to any beneficiary trust or the successor trusts under sec_1001 assuming the transaction is carried out and is effective under state law we conclude under the proposed division of trust the provisions of each of the successor in 499_us_554 the supreme accordingly based on the facts submitted and the representations made and sec_2512 provides that if a gift is made in property the value thereof at sec_2501 imposes a tax on the transfer of property by gift by an individual in this case the dispositive provisions of the three successor trusts to trust will plr-103607-03 that the proposed division of trust will not constitute a sale or other taxable disposition of the assets of trust or of the successor trusts under sec_1001 ruling_request sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift be identical to those of trust except that each of the three trusts will be established for the benefit of a single grandchild of settlor based on the facts submitted and the representations made and assuming the transaction is carried out and is effective under state law we conclude that the proposed pro_rata division of trust will not result in a transfer by any of the beneficiaries of trust or of the three successor trusts that is subject_to federal gift_tax under sec_2501 ruling_request transferor to a skip_person transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are sec_26_2601-1 provides rules for determining when a modification under a of the tax_reform_act_of_1986 act the generation-skipping sec_2601 imposes a tax on each generation-skipping_transfer made by a sec_26_2601-1 provides that a modification will not cause an plr-103607-03 applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust example contained in sec_26_2601-1 considers a situation where in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b 's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case trust was irrevocable on date it is accordingly based on the facts submitted and the representations made and the proposed division of trust into three separate trusts is substantially_similar plr-103607-03 represented that no additions actual or constructive were made to trust after that date to the situation described in example of sec_26_2601-1 the proposed division will not result in a shift of any beneficial_interest in the trust assets to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the reorganization the three successor separate trusts must terminate on the same date that trust is required to terminate thus the proposed division will not extend the time for vesting of any beneficial_interest in the three successor separate trusts beyond the period provided for in trust assuming the transaction is carried out and is effective under state law we rule that after the proposed division of trust the three successor trusts will be considered to have been created and to have become irrevocable before date and will be exempt from generation-skipping_transfer_tax under chapter ruling when properties exchanged are materially different under the judicial confirmation in the date court order there are no exchanges of the beneficial interests in the trust sec_1 and the judicial confirmation merely evidences the power granted to the trustee and the legal entitlements of the beneficiaries under the original trust agreement accordingly based on the facts submitted and the representations made we conclude that the judicial confirmation will not give rise to a realization event under sec_1001 and will constitute a taxable disposition for purposes of sec_1001 rulings corporate trustee’s power to divide trust trust and trust after the death of the son of settlor for whom such trust is held merely evidences the power granted to the trustee and the legal entitlements of the beneficiaries under the terms of trust the judicial confirmation does not cause any transfers to occur nor does it in any way alter the original provisions of trust accordingly based on the facts submitted and the representations made we rule that the judicial confirmation of the corporate trustee’s power to divide trust trust and trust after the death of the son of settlor for whom such trust is held will not result in a transfer by any of the beneficiaries of those this ruling does not address whether any actual or proposed division of trust sec_1 cottage savings supra provides that a realization event occurs under sec_1001 as discussed above the judicial confirmation in the date court order of the except as specifically ruled herein we express no opinion on the federal tax this ruling is directed only to the taxpayer who requested it sec_6110 plr-103607-03 trusts that is subject_to gift_tax under sec_2501 further after the issuance of the date court order containing the judicial confirmation trust trust and trust continue to be exempt from generation-skipping_transfer_tax under chapter consequences of the modification under the cited provisions or under any other provisions of the code provides that it may not be used or cited as precedent senior counsel branch office of associate chief_counsel enclosure copy for sec_6110 purposes cc passthroughs and special industries lorraine e gardner _________________________ sincerely yours
